Citation Nr: 1224964	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  07-08 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to June 1976. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2006 rating decision in which the RO denied claims for service connection for hearing loss, tinnitus, skin cancer, pulmonary/respiratory disability, claimed as due to asbestos exposure, and non-Hodgkin's lymphoma, as well as denied a TDIU.  In August 2006, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals ) in February 2007. 

In a February 2009 rating decision, the RO granted service connection for non-Hodgkin's lymphoma.  Accordingly, this matter is no longer on appeal. 

In May 2010, the Board denied the Veteran's claims for service connection for skin cancer and for a pulmonary/respiratory disability, and remanded the remaining claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

On remand, in September 2010, the AMC issued a rating decision granting the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Therefore, these matters are likewise no longer on appeal.  After accomplishing further action, the AMC continued to deny the remaining claim for a TDIU (as reflected in the September 2010 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

In January 2011, the Board remanded the TDIU claim to the RO, via the AMC, in order to cure a procedural defect and for additional evidentiary development.  After accomplishing further action, the AMC continued to deny the remaining claim for a TDIU (as reflected in the March 2012 supplemental SOC (SSOC)), and returned this matter to the Board for further appellate consideration. 

For the reasons expressed below, the claim for a TDIU is, again, being remanded to the RO, via the AMC, for further action.  VA will notify the appellant when further action, on his part, is required. 


REMAND

In response to the Board's January 2011 remand instructions, a VA examination to determine if the Veteran was unemployable due to his service-connected disabilities was conducted in February 2011.  The report of the February 2011 VA examination reveals that the examiner found that it was at least as likely as not that the Veteran had a compression fracture at T-11 which was either caused by the service-connected NHL or was secondary to the radiation used to treat the NHL.  The examiner further opined that the residuals of the fracture of T-11 would preclude the Veteran from gainful employment.  

The Board points out that, during the pendency of this appeal, in a January 2010 rating decision, the RO denied service connection for residuals of a fracture of T-11 secondary to the Veteran's service-connected NHL.  It does not appear that the Veteran appealed that determination.

However, the Board finds that the report of the February 2011 VA examination constitutes pertinent evidence which addresses the matter of  service connection for residuals of a fracture of T-11-a matter which, on these facts, as indicated above and below, direct bearing on the claim for a TDIU.  In April 2012, the Veteran's representative argued that the report of the February 2011 VA examination should be construed as an inferred claim for service connection for the fracture of T-11.  

Based on the above, the Board finds the matter of whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a fracture of T-11 to include as secondary to non-Hodgkins Lymphoma has been raised.  As the Board does not currently have jurisdiction of this issue, it must be addressed by the RO, in the first instance.  

If the RO declines to reopen the claim for service connection, or reopens the claim, but denies the claim on the merits, the RO should give the Veteran and his representative notice of the decision, and opportunity to perfect an appeal as to that issue.  The Board emphasizes to the Veteran that, if he wishes to pursue an appeal of this matter, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The Board points out that, as any decision with respect to the matter of involving service connection for residuals of a fracture of T-11 clearly may affect the outcome of the Veteran's claim for a TDIU, on these facts, the TDIU claim is inextricably intertwined with this matter.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.  Hence, a remand of this matter is warranted.

On remand, to ensure that all due process requirements are met, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim for a TDIU.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).  

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo examination in connection with the claim on appeal, if appropriate) prior to adjudicating the claim on appeal.  As indicated, the RO should consider each claim in light of all pertinent evidence added to the claims file since the RO's last adjudication of the claim for a TDIU

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for a TDIU that is not currently of record.  

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

2.  The RO should assist the Veteran in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should, adjudicate the issue of whether new and material evidence has been received to reopen the claim for service connection for residuals of a fracture of T-11 to include as secondary to NHL, then the claim for a TDIU, in light of all pertinent evidence and legal authority.  

5.  If the RO declines to reopen the claim for service connection for residuals of a fracture of T-11 to include as secondary to NHL, or reopens the claim, but denies it on the merits, the RO must provide to the Veteran and his representative appropriate notice of the denial and of the Veteran's appellate rights, and afford them full opportunity to perfect an appeal as to the matter.  

6.  If the claim for a TDIU remains denied, the RO must furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

8.  If a claim involving service connection for residuals of a fracture of T-11 to include as secondary to NHL, is denied, to avoid piecemeal litigation, the RO should not return the claims file to the Board until the Veteran has perfected an appeal of that matter, or the time period for doing so has expired, whichever occurs first. 

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


